                                                                                     Case 2:16-cv-02643-APG-BNW Document 251 Filed 09/15/21 Page 1 of 2




                                                                                 1 Phillip V. Tiberi
                                                                                   State Bar No. 6146
                                                                                 2 WOOD, SMITH, HENNING & BERMAN LLP
                                                                                   2881 Business Park Court, Suite 200
                                                                                 3 Las Vegas, Nevada 89128-9020
                                                                                   Phone: 702 251 4100 ♦ Fax: 702 251 5405
                                                                                 4 ptiberi@wshblaw.com
                                                                                 5 Attorneys for Nobu Hospitality Group, LLC
                                                                                     and Desert Palace, Inc.
                                                                                 6
                                                                                 7
                                                                                 8                                    UNITED STATES DISTRICT COURT

                                                                                 9                                        DISTRICT OF NEVADA

                                                                                10
                                                                                11 WILLIAM McKNIGHT, individually; and                  Case No. 2:16-cv-02643-APG-BNW
WOOD, SMITH, HENNING & BERMAN LLP




                                                                                     ELLA McKNIGHT, individually,
                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12                                                      STIPULATION AND ORDER TO
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                        Plaintiffs,                     EXTEND TIME TO FILE RESPONSE TO
                                                                                13                                                      DEFENDANTS' MOTION FOR
                                                Attorneys at Law




                                                                                              v.                                        ATTORNEYS FEES AND COSTS AND
                                                                                14                                                      OBJECTION TO BILL OF COSTS
                                                                                   NOBU HOSPITALITY GROUP, LLC,, a                      (FIRST REQUEST)
                                                                                15 Foreign Corporation; DESERT PALACE,
                                                                                   INC.; DOES I through X; and ROE                      Trial Date:           None Set
                                                                                16 CORPORATIONS I through X, inclusive,
                                                                                17                      Defendants.

                                                                                18
                                                                                19            IT IS HEREBY STIPULATED by and between Plaintiffs, WILLIAM MCKNIGHT and

                                                                                20 ELLA MCKNIGHT ("Plaintiffs"), Self-Represented Litigants, and Defendants, NOBU
                                                                                21 HOSPITALITY GROUP, LLC ("Nobu") and DESERT PALACE, INC. dba CAESARS PALACE
                                                                                22 ("Caesars Palace"), by and through their counsel of record, Phillip V. Tiberi, Esq. (collectively
                                                                                23 Plaintiffs and Defendants are hereinafter referred to as the "Parties"), that the deadlines to file an
                                                                                24 Opposition or Reply to Defendants' Motion for Attorneys Fees and Costs be extended until October
                                                                                25 14, 2021.
                                                                                26 / / /
                                                                                27 / / /
                                                                                28 / / /
                                                                                     22246594.1:10901-0021                                      Case No. 2:16-cv-02643-APG-BNW
                                                                                        STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO DEFENDANTS' MOTION FOR
                                                                                                    ATTORNEYS FEES AND COSTS AND OBJECTION TO BILL OF COSTS
                                                                                     Case 2:16-cv-02643-APG-BNW Document 251 Filed 09/15/21 Page 2 of 2




                                                                                 1            This extension is requested for good cause. The undersigned counsel met and conferred and

                                                                                 2 are requesting an extension of time to October 14, 2021.
                                                                                 3            WHEREFORE, the aforementioned Parties, hereby agree, subject to the Court's approval,

                                                                                 4 that the deadline to file the Plaintiffs' Opposition or Reply to Defendants' Motion for Attorneys Fees
                                                                                 5 and Costs be extended to October 14, 2021.
                                                                                 6            IT IS SO STIPULATED.

                                                                                 7          /s/ Phillip V. Tiberi                         /s/ Ella McKnight
                                                                                      By ________________________________              By ________________________________
                                                                                 8       PHILLIP V. TIBERI                                 WILLIAM MCKNIGHT
                                                                                         Nevada Bar No. 6146                               ELLA MCKNIGHT
                                                                                 9       2881 Business Park Court, Ste. 200                407 Shadowood Court
                                                                                         Las Vegas, NV 89128-9020                         Radcliff, KY 40160
                                                                                10                                                        Self-Represented Litigants
                                                                                         Attorneys for Nobu Hospitality Group,
                                                                                11       LLC and Desert Palace, Inc.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 702 251 4100 ♦ FAX 702 251 5405
                                    2881 BUSINESS PARK COURT, SUITE 200




                                                                                12
                                        LAS VEGAS, NEVADA 89128-9020




                                                                                                                                  IT IS SO ORDERED.
                                                                                13
                                                Attorneys at Law




                                                                                14
                                                                                15
                                                                                                                                  UNITED STATES DISTRICT COURT JUDGE
                                                                                16
                                                                                17                                                        September 15, 2021
                                                                                                                                  DATED:________________________
                                                                                18
                                                                                19
                                                                                20
                                                                                21
                                                                                22
                                                                                23
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28
                                                                                     22246594.1:10901-0021
                                                                                                                              -2-               Case No. 2:16-cv-02643-APG-BNW
                                                                                        STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSE TO DEFENDANTS' MOTION FOR
                                                                                                    ATTORNEYS FEES AND COSTS AND OBJECTION TO BILL OF COSTS
